Citation Nr: 1121329	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-25 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of the reduction of service-connected disability compensation benefits, effective April 24, 2006, due to fugitive felon status and incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1978 to October 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of waiver of overpayment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On September 2, 2005, a warrant for the Veteran was issued for violations of parole imposed for commission of a felony.  

2.  For the period from September 2005 to February 23, 2006, the Veteran was a fugitive felon.

3.  The Veteran was taken into custody on February 23, 2006, and incarcerated for a felony offense.  

4.  The Veteran's term of incarceration exceeded 60 days; April 24, 2006 was the 61st day of incarceration. 

5.  The combined rating for service-connected disabilities was 30 percent.  



CONCLUSION OF LAW

The reduction of disability compensation benefits to 10 percent, effective April 24, 2006, was proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.103, 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant case the facts are not in dispute and the law is dispositive.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.

Analysis of Reduction

In September 2006, the RO received information from the Veteran that he had been incarcerated for a parole violation that had been imposed for a felony.  In a January 2007 Report of Contact, it was verified that a warrant for the Veteran had been issued for parole violation, that the Veteran had been taken into custody by Pardons and Parole on February 23, 2006, and that, because of the parole violation, no trial was needed, and the Veteran was immediately incarcerated through the Texas Department of Criminal Justice.  

The record indicates that, at the time of the Veteran's incarceration on February 23, 2006, service connection was in effect for residuals of a broken nose with resulting scar, rated 10 percent; a scar of the right wrist with mild neuropathy rated 10 percent disabling; posttraumatic stress disorder, rated 10 percent disabling; a tender scar of the right wrist, rated 10 percent disabling; and mild neuropathy of the right wrist and forearm, rated 10 percent disabling.  The combined disability rating was 30 percent.

Having received credible, undisputed information that the Veteran remained incarcerated for more than 60 days in a state correctional facility for a felony conviction, in January 2007, the RO proposed to reduce the compensation based on the incarceration.  The notice stated that the Veteran had 60 days to submit evidence or contentions regarding this matter.  The letter also informed him of his appellate rights, to include a hearing before VA.  The Veteran did not respond to the RO's proposal to reduce. 

In March 2007, the RO reduced the Veteran's compensation to the 10 percent rate, effective April 24, 2006, the 61st day of felony incarceration.  Such reduction was consistent with the law and regulation, which provides a limitation on payment of compensation to persons incarcerated for conviction of a felony.  Any person who is entitled to compensation who is incarcerated in a state penal institution for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  In the case of a veteran with service-connected disability rated at 20 percent or more, he shall not be paid an amount in excess of the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  If the veteran is rated at less than 20 percent, then the veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 
38 C.F.R. § 3.665(a), (d).  

Withholding of compensation benefits by VA is required in this case because the four criteria for when withholding must occur under the governing statute are met: (1) the Veteran is incarcerated, (2) the incarceration is in a State penal institution, (3) the incarceration exceeded 60 days, and (4) the incarceration is for conviction of a felony.  38 C.F.R. § 3.665.

According to 38 C.F.R. § 3.103(b)(2), no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  As noted above, the RO issued letters in January and March 2007, which informed the Veteran of a proposal to reduce his disability compensation due to his incarceration, effective April 24, 2006 (the 61st day of incarceration), and that he had 60 days in which to submit evidence or contentions regarding this matter.  Based on this evidence, VA has met the requirements for notification under 38 C.F.R. § 3.103.  

The Veteran was properly notified of the proposed reduction and the reasons therefore.  He was given a full opportunity to respond to the proposed reduction, in accordance with 38 C.F.R. § 3.665, and did respond in writing in March 2007.  He does not dispute the pertinent facts which satisfy the criteria as to when reduction of compensation benefits under 38 U.S.C.A. § 5313 should occur.  While he contends that he was not a fugitive felon once he was incarcerated, this contention is irrelevant, as the reduction was then based on the incarceration date, specifically, the 61st day after incarceration, so the fact that the Veteran was no longer a fugitive felon, but an incarcerated felon for over 60 days, does not provide a legal basis for avoidance of reduction from April 24, 2006.  

The law is dispositive of this case rather than the undisputed facts.  The Board is not authorized to disregard the governing statute and regulation.  See 38 U.S.C.A. 
§ 7104 (West 2002).  As the facts are not in controversy, the provisions of 

38 U.S.C.A. § 5107(b) (West 2002) regarding reasonable doubt do not apply.  The reduction in the Veteran's compensation to the 10 percent rate from April 24, 2006, based on his incarceration for a felony, was proper; therefore, the appeal challenging the reduction must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal challenging the propriety of the reduction of compensation benefits to the 10 percent rate, effective April 24, 2006, due to incarceration for a felony conviction, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


